Decision and order [237 App. Div. 862] amended by including among the findings of fact reversed Nos. 23 and 35; also all findings of fact contained in the conclusions of law; and by making the following additional findings of fact: That the termination of the original agency contract between the plaintiff and the defendant terminated the plaintiff’s Nylie membership and all of his Nylie rights, and that thereafter plaintiff became entitled to no further Nylie payments. That under the Nylie portions of the contract plaintiff was entitled only to commissions on premiums received by defendant from policies written through his personal efforts. The employment of Holliday and Chapman to solicit insurance business in the absence of plaintiff was concealed from defendant. Plaintiff violated the contract by claiming and receiving from defendant Nylie commissions on premiums from policies written by these two men. Present — Hill, P. J., Rhodes, Bliss and Heffernan, JJ.